NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 11a0812n.06

                                         No. 10-1854

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                      FILED

K. LEEMAN, a minor,                                     )
                                                                                 Dec 06, 2011
                                                        )                  LEONARD GREEN, Clerk
        Plaintiff-Appellant,                            )
                                                        )
v.                                                      )   ON APPEAL FROM THE UNITED
                                                        )   STATES DISTRICT COURT FOR
COMMISSIONER OF SOCIAL SECURITY,                        )   THE WESTERN DISTRICT OF
                                                        )   MICHIGAN
        Defendant-Appellee.                             )
                                                        )
                                                        )



        Before: KENNEDY, GIBBONS, and KETHLEDGE, Circuit Judges.

        KETHLEDGE, Circuit Judge. In February 2005, K. Leeman’s parents took him to see a

psychologist. They reported that Leeman was an aggressive six-year-old with a history of

hyperactivity and poor academic performance. The psychologist referred Leeman to Dr. Sarabjit

Tokhie for long-term therapy. Dr. Tokhie diagnosed Leeman with attention deficit disorder and

oppositional defiant disorder. Around the same time, Leeman’s parents filed an application for

disability benefits.

        School records for the following years reveal problems completing assignments, staying

organized, socializing, and behaving. Yet those records were not uniformly bad. A progress report

for the 2006–2007 academic year, for instance, said that Leeman had “worked hard” to control
No. 10-1854
Leeman v. SSA

himself and that he had “done a great job both academically and with his behavior.” And in January

2008, Leeman’s parents said they had not received any recent complaints from Leeman’s school.

        In July 2008, an ALJ ruled on Leeman’s disability application. The ALJ initially determined

that Leeman’s ailments caused Leeman more than “minimal functional limitations,” a necessary

prerequisite to receiving benefits. See 20 C.F.R. § 416.924(c), (d). But the ALJ then found that

those ailments did not result in “marked limitations”—meaning “more than moderate” but “less than

extreme” limitations—in “two domains of functioning,” as the regulations required. See 20 C.F.R.

§ 416.926a(a), (e)(2)(i). He discounted a report by Dr. Tokhie that Leeman suffered marked

limitations in three domains: acquiring and using information, attending and completing tasks, and

interacting with others. Instead, the ALJ concluded that Leeman suffered a marked limitation in only

one, interacting with others.

        Leeman says the ALJ should have deferred to Dr. Tokhie’s opinion that Leeman’s ability to

attend and complete tasks is markedly limited. He notes that treating-physician opinions deserve

great weight. See Gaskins v. Comm’r of Soc. Sec., 280 F. App’x 472, 474 (6th Cir. 2008). And yet,

he argues, the ALJ perfunctorily rejected Dr. Tokhie’s opinion on the unsupported theory that school

records show that Leeman was “stable” and showed “improvement.”

        We conclude that substantial evidence supports the ALJ’s decision to discount Dr. Tokhie’s

opinion. See Francis v. Comm’r of Soc. Sec., 414 F. App’x 802, 805–06 (6th Cir. 2011). ALJs may

discount treating-physician opinions that are inconsistent with substantial evidence in the record, like

the physician’s own treatment notes. See Payne v. Comm’r of Soc. Sec., 402 F. App’x 109, 112–13

(6th Cir. 2010); Gaskins, 280 F. App’x at 475. And the ALJ here specifically pointed to Dr.
No. 10-1854
Leeman v. SSA

Tokhie’s treatment notes in rejecting Dr. Tokhie’s opinion. For instance, Dr. Tokhie noted that

Leeman showed “good concentration, attention, and focus.” See A.R. 232, 236, 238, 250. He also

said that Leeman was “coherent” and had good eye contact. See A.R. 238, 242, 245. And Dr.

Tokhei observed that Leeman’s academic performance was improving—hardly a characteristic of

someone with trouble attending and completing tasks. See § 416.926a(h)(2)(iv).

       The ALJ might have added that Leeman swam and did an “age appropriate job” taking out

the trash, vacuuming, and folding clothes. See Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 535

(6th Cir. 2008). In contrast, children with attention problems struggle to participate in group sports

and complete chores. See 20 C.F.R. § 416.926a(h)(2)(iv).

       Leeman responds that a consulting physician, Dr. John Jeter, “affirmed the very diagnoses

relied upon by the treating physician.” But this argument is beside the point: The ALJ disagreed with

Dr. Tokhei’s view of the severity of Leeman’s condition, not Dr. Tokhei’s diagnosis. Moreover,

another consultant, Dr. Paul Liu, specifically opined that Leeman suffered no marked limitations.

       We affirm the district court’s judgment.